Citation Nr: 1123670	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-08 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code, for the interval period from May 17, 2009, to July 5, 2009.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel



INTRODUCTION

The Veteran served on active duty from August 1995 to August 1999.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDING OF FACT

The interval period from May 17, 2009, to July 5, 2009, was 50 days, while the summer term from July 6, 2009, to July 30, 2009, was 25 days.


CONCLUSION OF LAW

The criteria for entitlement to payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for the interval period from May 17, 2009, to July 5, 2009, have not been met.  38 C.F.R. § 21.4138(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, this case does not involve a claim for benefits under 38 U.S.C.A. Chapter 51; rather, since the Veteran is seeking eligibility for education benefits under 38 U.S.C.A. Chapter 30, he is not a "claimant" within the meaning of the VCAA statute.  See Lueras v. Principi, 18 Vet. App. 435, 438-439 (2004) (VCAA notice and assistance provisions do not apply to chapter 53 proceedings involving special provisions relating to benefits); Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (VCAA does not apply to application for restoration of competency because it is not a chapter 51 claim for benefits).  Since this is a matter under Chapter 30, the VCAA provisions are not applicable to this appeal.

The claim on appeal has not originated from a documented claim or rating decision.  Instead, in July 2010, the Veteran filed a notice of disagreement after he was told over the telephone that he was not eligible for interval pay for the period from May 17, 2009, to July 5, 2009.  Despite the lack of a documented claim or rating decision, the RO accepted the notice of disagreement and, in February 2010, issued a statement of the case.  In February 2010, the Veteran perfected an appeal of this issue to the Board.  While the Veteran was not given an initial rating decision, he was clearly aware of the proper procedures for appealing a denial of benefits, as he has successfully perfected this appeal to the Board.  In addition, the claim on appeal must be denied as a matter of law.  As such, this decision poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran seeks educational assistance benefits under Chapter 30, Title 38, United States Code, for the interval period from May 17, 2009, to July 5, 2009.

The pertinent provisions of 38 C.F.R. § 21.4138 provide that in determining whether a claimant will be paid for an interval period (of non-training) between individual terms, semesters, or quarters of training, VA will first determine whether any of the provisions of paragraph (f)(2) of this section apply.  If any do, VA will make no payment for the interval period.  If none of the provisions of paragraph (f)(2) apply, VA will then examine the appropriate provisions of paragraphs (f)(3), (f)(4) and (f)(5) of this section to determine if payments may be made for the interval.  38 C.F.R. § 21.4138(f)(1).  In determining the length of a summer term, VA will disregard a fraction of a week consisting of 3 days or less, and will consider 4 days or more to be a full week.  Id.

The provisions of paragraph 38 C.F.R. § 21.4138(f)(2) do not apply in this case.  These provisions include that VA will make no payment for an interval if the student: (i) is training at less than half-time rate; (ii) is on active duty; (iii) requests no benefits be paid for the interval; (iv) the student's entitlement applicable to such payment will be exhausted by receipt of such payment, and it is to the advantage of the student not to receive payment; (v) the interval occurs between school years at a school that is not organized on a term, quarter, or semester basis; (vi) the student withdraws from all courses in the term, quarter, semester or summer session preceding the interval, or discontinues training before the scheduled start of an interval in a school not organized on a term, quarter, or semester basis; or (vii) the student receives an accelerated payment for the term, quarter, semester, or summer session preceding the interval.  None of these conditions are present here.  38 C.F.R. § 21.4138(f)(2).  

The provisions of 38 C.F.R. § 21.4138(f)(3) pertain to payments for intervals between periods of enrollment at different schools.  The evidence shows that this is not the situation in the present case.  Consequently, this paragraph does not apply.  Likewise, the provisions of 38 C.F.R. § 21.4138(f)(5) are not applicable as this section applies to payment for intervals that occur between overlapping enrollment periods, which is also not the case here.

Rather, the provisions in paragraph (f)(4) are applicable to the present claim.  38 C.F.R. § 21.4138.  Payments for intervals that occur at the same school are provided under the provisions in 38 C.F.R. § 21.4138(f)(4).  Under these provisions, VA may make payment for an interval which does not exceed 8 weeks and which occurs between: (A) semesters or quarters; (B) a semester or quarter and a term that is at least as long as the interval; (C) a semester or quarter and a summer term that is at least as long as the interval; (D) consecutive terms (other than semesters or quarters) provided that both terms are at least as long as the interval; or (E) a term and summer term provided that both the term and the summer term are at least as long as the interval.  38 C.F.R. § 21.4138(f)(4)(i).  If the student remains enrolled at the same school, VA may make payment for an interval that does not exceed 30 days and that occurs between summer sessions within a summer term.  38 C.F.R. § 21.4138(f)(4)(ii).

The interval in question here occurred between the spring semester that ended May 16, 2009 and the summer term that began July 6, 2009.  Thus, in this case, paragraph (f)(4)(i)(C) is the applicable provision because the interval period at issue is immediately following the 2009 spring semester and immediately preceding the 2009 summer term.

Pursuant to paragraph (f)(4)(i)(C), payment for the interval period is not warranted because the summer term in question is not at least as long as the interval period.  The interval period from May 17, 2009, to July 5, 2009, was 50 days, while the summer term from July 6, 2009, to July 30, 2009, was 25 days.  Thus, payment is not warranted because the 25-day summer term in 2009 is not at least as long as the immediately preceding 50-day interval period.

The Veteran has stated that on multiple occasions, he was specifically told by VA personnel on a toll-free help line that he would receive benefits for the interval period, as long as the interval period did not exceed 56 days.  The Veteran's statements are competent evidence that he was given this information by VA personnel, and the Board finds his statements to be highly credible.  Thus, the evidence of record demonstrates that VA personnel were directly responsible for the Veteran's ineligibility for interval period benefits, by providing him with inaccurate information about the criteria for such benefits.

However, the Board is without the authority to disregard the applicable laws, even with consideration of the extenuating circumstances that have resulted in this appeal.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefits.  As the provisions of 38 C.F.R. § 21.4138(f)(4) do not provide for interval pay under these circumstances, educational assistance benefits under 38 U.S.C.A. Chapter 30 for the interval period from May 17, 2009, to July 5, 2009 cannot be granted.  The Board is bound by the laws and regulations applicable to the benefit sought.  See 38 C.F.R. § 19.5 (2010).  It has no discretion in this case to grant an exception, as requested by the Veteran, as the law does not provide for one.

While the Veteran has presented evidence which indicates that equitable relief may be warranted in this case, the Board is prohibited from providing equitable relief.  See Darrow v. Derwinski, 2 Vet. App. 303, 304-06 (1992) (holding that section 503(a) authorizes the Secretary of VA to grant relief that is equitable in nature as distinct from the Secretary of VA's authority, exercised through Board, to determine entitlement to benefits under law).  The Veteran is hereby notified that he is free to directly petition the Secretary of VA for the exercise of his discretionary authority to provide equitable relief.  38 U.S.C.A. § 503; see also 38 C.F.R. § 2.7 (2010); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Zimmick v. West, 11 Vet. App. 45, 50-51 (1998); Moffitt v. Brown, 10 Vet. App. 214, 225 (1997); Erspamer v. Brown, 9 Vet. App. 507, 512 (1996) (holding that, because authority to grant equitable relief under section 503 is discretionary with Secretary, that authority does not provide an appropriate ground for the Court [or, by extension, the Board] to use as basis for a remand to a subordinate forum for its consideration.)


ORDER

Entitlement to payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for the interval period from May 17, 2009, to July 5, 2009, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


